DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,405,594. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application represent a broader version of the claims in the ‘594 patent.  Essentially, the claims of the instant application represent a genus of the ‘594 patent, however a species always anticipates a genus.  For example, the instant application requires features such as applying an algorithm to a video, determining an object related to an action.  The ‘594 patent requires more of the underlying steps required to performing these generic tasks, for example checking probability for determining if specific actions have occurred in relation to specific objects.  See table below:
Claim No.
Instant Application 17/851,073
US 11,045,594
1
A server comprising: a communication module;

a memory; and

a processor configured to:



obtain, from a wearable device through the communication module, the video
recorded by the wearable device, and

by applying the medication adherence event determination algorithm to the video,


identify an object related to a medication and a predetermined action related to the object
from the video,

determine whether a medication adherence event has occurred based on the object
and the predetermined action, and

transmit, to the wearable device through the communication module, a result of
determining whether the medication adherence event has occurred.
Claim 1 lines 4-5

Claim 1 line 6

Claim line 8 (server control unit)


Claim 1 lines 1-3



Claim 1 lines 10-11



Claim 1 lines 11-13



Claim 1 lines 13-15



Claim 4


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the video" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the medication event adherence system" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  (Please correct line 10 as well).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanina et al. US 2015/0363570.
	In regards to claim 1, Hanina teaches:
	“A server comprising: a communication module; a memory; and a processor configured to: 
Hanina paragraph [0076] teaches in accordance with the invention that image capture and processing may be implemented in a cloud computing environment, with an image capture device forwarding captured images to a remote location for storage and processing.  Cloud computing environment necessarily includes servers which communicate with client devices. 	“obtain, from a wearable device through the communication module, the video recorded by the wearable device”
Hanina teaches in paragraph [0029]  an apparatus provided to a patient in accordance with an embodiment of the invention for access to the system of the invention. Such an apparatus may comprise a custom designed video and audio capture, analysis and transmission apparatus.  Hanina further teaches in [0029] sdditional devices, including one or more wearable sensors, such as a watch with a camera or other sensor, Google Glass®, or other monitoring device may be employed.  Hanina paragraph [0029] additionally teaches processing may also be performed at a remote location, thus allowing the user to include a lighter application or the like on their local device.  
“and by applying the medication adherence event determination algorithm to the video, identify an object related to a medication and a predetermined action related to the object from the video”
Hanina Figures 2-3, inter alia, teach algorithms used to determine medication adherence actions.  Hanina paragraph [0036] teaches determining whether a user has properly put a pill in their mouth employing a decision fusion process is shown.  For example, in Figure 2 steps of determining if a face is centered (215), mouth is open (230) or finding pills in mouth (245) are all predetermined actions related to objects from the video.  Hanina explicitly teaches in paragraph [0039] this process may also be employed to identify a pill within the mouth of the user if the features extracted are then compared to a library of features in steps 265, 275, 285 and 295, thus allowing for a selection of a best match from a library of pills, other objects, or the other medications as the case may be.
“determine whether a medication adherence event has occurred based on the object and the predetermined action”
	Hanina Figure 1 step 135 Adherence Verification.   Hanina paragraph [0049] teaches adherence is similarly verified in accordance with computer vision and activity recognition.
	“and transmit, to the wearable device through the communication module, a result of determining whether the medication adherence event has occurred”
	.  Hanina paragraph [0029] additionally teaches processing may also be performed at a remote location, thus allowing the user to include a lighter application or the like on their local device. Alternatively, the user may employ the local device as a gateway only, all data being transmitted to a remote location for processing, and returning responses as a result of such processing.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422